Name: Commission Regulation (EC) No 1431/97 of 23 July 1997 amending Regulation (EEC) No 2245/90 laying down detailed rules for the application of the import arrangements applicable to products falling within CN codes 0714 10 91 and 0714 90 11 and originating in the African, Caribbean and Pacific (ACP) States or in the overseas countries and territories (OCT)
 Type: Regulation
 Subject Matter: trade;  executive power and public service;  foodstuff;  economic geography;  tariff policy;  plant product
 Date Published: nan

 24. 7. 97 I EN I Official Journal of the European Communities No L 196/43 COMMISSION REGULATION (EC) No 1431/97 of 23 July 1997 amending Regulation (EEC) No 2245/90 laying down detailed rules for the application of the import arrangements applicable to products falling within CN codes 0714 10 91 and 0714 90 11 and originating in the African, Caribbean and Pacific (ACP) States or in the overseas countries and territories (OCT) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 3290/94 of 22 December 1994 on the adjustments and transitional arrangements required in the agricultural sector in order to implement the agreements concluded during the Uruguay Round of multilateral trade negotiations ('), as last amended by Regulation (EC) No 1 161 /97 (2), and in particular Article 3 ( 1 ) thereof, 0714 10 91 and 0714 90 11 and originating in the African , Caribbean and Pacific States or in overseas countries and territories lays down detailed rules for the application of those arrangements as they concern preferential condi ­ tions in the form of exemption from the import levy for products covered by CN codes 0714 10 91 and 0714 90 11 ; whereas, since the levies are being replaced by customs duties and the advance fixing of the import charge is being suspended from 1 July 1995, it is neces ­ sary to make transitional adjustments to those provisions from that date; Whereas the rates of the customs duties under the Common Customs Tariff shall be those applicable on the date of the declaration for release of the imported goods for free circulation; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Cereals, Whereas Commission Regulation (EEC) No 2245/90 f), as last amended by Regulation (EC) No 1313/96 (4), lays down transitional measures, applicable until 30 June 1997, to facilitate the transition to the arrangements for importing cereal substitute products and processed cereal and rice products as provided for in Regulation (EEC) No 2245/90 with a view to the implementation of the Agree ­ ment on agriculture concluded during the Uruguay Round of multilateral trade negotiations; HAS ADOPTED THIS REGULATION: Whereas the period for taking the transitional measures was extended to 30 June 1998 by Regulation (EC) No 1161 /97 extending the period for implementing the agreements concluded under the Uruguay Round of multilateral trade negotiations; whereas, pending the adoption by the Council of a definitive measure , the aforementioned measures should be extended until 30 June 1998 ; Whereas in order to take account of the existing import arrangements in the cereals sector and those resulting from the Agreement on agriculture concluded during the Uruguay Round of multilateral trade negotiations, trans ­ itional measures are necessary to adjust the preferential concessions in the form of exemption for the import levy on certain products covered by CN codes 0714 10 91 and 0714 90 1 1 originating in the ACP States and the OCT; Whereas Regulation (EEC) No 2245/90 laying down detailed rules for the application of the import arrange ­ ments applicable to products falling within CN codes Article 1 Regulation (EC) No 2245/90 is hereby amended as follows : 1 . Article 1 is replaced by the following articles: 'Article 1 1 . For the purposes of Article 14 ( 1 ) of Council Regulation (EEC) No 715/90 ('), the customs duties on imports of products listed in Annex A to Regulation (EEC) No 1766/92 and Article 1 ( 1 ) (c) of Regulation (EEC) No 3072/95 and originating in the ACP States shall be as set out in the Annex hereto . 2 . Without prejudice to paragraph 1 , the reduced customs duties listed in the Annex hereto on imports of the products designated below and originating in the ACP States shall be reduced by:  ECU 2,19 per 1 000 kg in the case of products falling within CN codes 0714 10 99 and ex 0714 90 19 , with the exception of arrowroot, (') OJ No L 349 , 31 . 12 . 1994, p . 105 . (2) OJ No L 169 , 27 . 6 . 1997, p. 1 . ( 3) OJ No L 203 , 1 . 8 . 1990, p. 47 . b) OJ No L 170 , 9 . 7 . 1996, p. 11 . No L 196/44 EN Official Journal of the European Communities 24. 7 . 97  ACP/OCT product:  exemption from customs duty  Regulation (EEC) No 715/90 , Article 1 (2) and Article 14 ( 1 ) and (3)  produit ACP/PTOM:  exemption du droit de douane  rÃ ¨glement (CEE) n0 715/90 , article 1 er para ­ graphe 2 et article 14 paragraphes 1 et 3  prodotto ACP/PTOM:  esenzione dal dazio doganale  regolamento (CEE) n . 715/90 , articolo 1 , para ­ grafo 2 e articolo 14, paragrafi 1 e 3  Product ACS/LGO:  vrijgesteld van douanerecht  ECU 4,38 per 1 000 kg in the case of products falling within CN codes 0714 10 10 and ex 1 106 20 , with the exception of arrowroot flour and meal ,  50 % in the case of products falling within CN codes 1108 1400 and ex 1108 1990, with the exception of arrowroot starch . 3 . Notwithstanding paragraph 1 , the customs duties on imports of the following products originating in the ACP States shall not be levied thereon :  sweet potatoes falling within CN code 0714 20 10,  products falling within CN code 0714 10 91 ,  arrowroot falling within CN code 0714 90 11 and ex 0714 90 19 ,  arrowroot flour and meal falling within CN code ex 1106 20 ,  arrowroot starch falling within CN code ex 1108 19 90 . Article la The detailed rules for the application of the import arrangements shall be as set out in Articles 2 to 8 as regards:  products falling within CN codes 0714 10 91 and 071490 11 originating in the ACP States and imported into the Community (Title I),  products falling within CN code 0714 90 11 originating in the ACP States or the OCT and imported into the French overseas territories (Title II). 0 OJ No L 84, 30 . 3 . 1990 , p. 85.' 2 . Article 2 (2) is replaced by the following: '  Producto ACP/PTU:  Verordening (EEG) nr. 715/90 : artikel 1 , lid 2, en artikel 14, leden 1 en 3  produto ACP/PTU:  isenÃ §Ã £o do direito aduaneiro  Regulamento (CEE) n ? 715/90, n ? 2 do artigo 1 ? e n ?s 1 e 3 do artigo 14?  AKT-maista/Merentakaisista maista ja merentakai ­ silta alueilta perÃ ¤isin oleva tuote  Tullivapaa  asetuksen (ETY) N:o 715/90 1 artiklan 2 kohta ja 14 artiklan 1 ja 3 kohta  AVS/ULT-produkt:  Tullfri  FÃ ¶rordning (EEG) nr 715/90 artiklarna 1.2, 14.1 och 14.3 .'  exenciÃ ³n del derecho de aduana  apartado 2 del artÃ ­culo 1 y apartados 1 y 3 del artÃ ­culo 14 del Reglamento (CEE) n ° 715/90 3 . Article 4 (3) is replaced by the following: '3 . The licence shall contain one of the following entries in box 24:  AVS/OLT-produkt:  toldfritagelse  forordning (EÃF) nr. 715/90 : artikel 1 , stk. 2, og artikel 14, stk. 1 og 3  Producto ACP/PTU:  exenciÃ ³n del derecho de aduana  apartado 1 del artÃ ­culo 24 del Reglamento (CEE) n ° 715/90  exclusivamente vÃ ¡lido para el despacho a libre prÃ ¡ctica en los departamentos de Ultramar  Erzeugnis AKP/Ã LG:  Zollfrei  Verordnung (EWG) Nr. 715/90, Artikel 1 Absatz 2 und Artikel 14 AbsÃ ¤tze 1 und 3  Ttpo'iov AKE/YXE:  AVS/OLT-produkt:  toldfritagelse ^  forordning (EÃF) nr. 715/90 : artikel 24, stk. 1  Ã ÃÃ ±Ã »Ã »Ã ±Ã ³Ã ® Ã ±ÃÃ  Ã Ã ¿Ã Ã  Ã Ã µÃ »Ã Ã ½Ã µÃ ¹Ã ±Ã ºÃ ¿Ã Ã  Ã ´Ã ±Ã Ã ¼Ã ¿Ã Ã   Ã ¬Ã Ã ¸Ã Ã ¿ 1 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  2 Ã ºÃ ±Ã ¹ Ã ¬Ã Ã ¸Ã Ã ¿ 14 ÃÃ ±Ã Ã ¬ ­ Ã ³Ã Ã ±Ã Ã ¿Ã ¹ 1 Ã ºÃ ±Ã ¹ 3 Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (Ã Ã Ã ) Ã ±Ã Ã ¹Ã ¸. 715/90  gÃ ¦lder udelukkende for overgang til fri omsÃ ¦tning i de oversÃ ¸iske departementer 24. 7. 97 EN Official Journal of the European Communities No L 196/45  Product ACS/LGO:  vrijgesteld van douanerecht  Erzeugnis AKP/ULG:  Zollfrei  Verordnung (EWG) Nr. 715/90 Artikel 24 Absatz 1  Gilt ausschlieÃ lich fÃ ¼r die Abfertigung zum freien Verkehr in den franzÃ ¶sischen Ã ¼ber ­ seeischen Departements  Verordening (EEG) nr. 715/90 , artikel 24, lid 1  geldt uitsluitend voor het in het vrije verkeer brengen in de Franse overzeese departementen  produto ACP/PTU:  Ttpo'iov AKE/YXE:  AnaXkayi] ano toug xetaoveiaKouc; 8aa|iouc  isenÃ §Ã £o do direito aduaneiro  Regulamento (CEE) n ? 715/90 , n ? 1 do artigo 24?  vÃ ¡lido exclusivamente para uma introduÃ §Ã £o em livre prÃ ¡tica nos departamentos ultrama ­ rinos  Ã ¬Ã Ã ¸Ã Ã ¿ 1 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã  2 Ã ºÃ ±Ã ¹ Ã ¬Ã Ã ¸Ã Ã ¿ 14 ÃÃ ±Ã Ã ¬Ã ³Ã Ã ±Ã Ã ¿Ã ¹ 1 Ã ºÃ ±Ã ¹ 3 Ã Ã ¿Ã Ã ºÃ ±Ã ½Ã ¿Ã ½Ã ¹Ã Ã ¼Ã ¿Ã  (EOK) Ã ±Ã Ã ¹Ã ¸. 715/90  Ã ¹Ã Ã Ã Ã µÃ ¹ Ã ±ÃÃ ¿Ã ºÃ »Ã µÃ ¹Ã Ã Ã ¹Ã ºÃ ¬ Ã ³Ã ¹Ã ± Ã Ã · Ã ¸Ã ­Ã Ã · Ã Ã µ Ã µÃ »Ã µÃ Ã ¸Ã µÃ Ã · Ã ºÃ Ã ºÃ »Ã ¿Ã Ã ¿Ã Ã ¯Ã ± Ã Ã Ã ± Ã ÃÃ µÃ ÃÃ Ã ½Ã Ã ¹Ã ± Ã ´Ã ¹Ã ±Ã ¼Ã µÃ Ã ¯Ã Ã ¼Ã ±Ã Ã ±  AKT-maista/Merentakaisista maista ja merenta ­ kaisilta alueilta perÃ ¤isin oleva tuote  Tullivapaa  ACP/OCT product :  exemption from customs duty  Regulation (EEC) No 715/90 , Article 24 ( 1 )  asetuksen (ETY) N:o 715/90 24 artiklan 1 kohta  voimassa ainoastaan merentakaisilla alueilla vapaaseen liikkeeseen laskemiseksi  valid exclusively for release for free circula ­tion in the overseas departments  produit ACP/PTOM:  exemption du droit de douane  AVS/ULT-produkt:  Tullfri  FÃ ¶rordning (EEG) nr 715/90 artikel 24.1  Uteslutande avsedd fÃ ¶r Ã ¶vergÃ ¥ng till fri omsÃ ¤ttning i de utomeuropeiska lÃ ¤nderna och territorierna .'  rÃ ¨glement (CEE) n0 715/90 , article 24 para ­ graphe 1  exclusivement valable pour une mise en libre pratique dans les dÃ ©partements d'outre-mer  prodotto ACP/PTOM: 4 . The Annex to this Regulation is added . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. It shall apply from 1 July 1997 to 30 June 1998 .  esenzione dal dazio doganale  regolamento (CEE) n . 715/90 , articolo 24, paragrafo 1  valido esclusivamente per l'immissione in libera pratica nei DOM This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 23 July 1997. For the Commission Franz FISCHLER Member of the Commission No L 196/46 EN Official Journal of the European Communities 24. 7. 97 ANNEX CN code Description Customs duty applicable 1 2 3 0714 Manioc, arrowroot, salep, Jerusalem artichokes, sweet potatoes and similar roots and tubers with high starch or inulin content, fresh , chilled, frozen or dried, whether or not sliced or in the form of pellets; sago pith: 0714 10  Manioc (cassava): 0714 10 10   Pellets of flour and meal   Other: ECU 11,8/ 100 kg/net 0714 10 91    Of a kind used for human consumption in immediate packings of content not exceeding 28 kg, either fresh and whole or without skin frozen , whether or not sliced net and ECU 12,2/ 100 kg/net 0714 10 99    Other ECU 11,8/ 100 kg/net 0714 90  Other:   Arrowroot, salep and similar roots and tubers with high starch content: 0714 90 11    Of a kind used for human consumption, in immediate packings of a content not exceeding 28 kg, either fresh and whole or without skin frozen , whether or not sliced net and ECU 12,2/ 100 kg/net 0714 90 19    Other ECU 11 ,8/ 100 kg/net 1102 Cereal flours other than that of wheat or mesiin ('): 1102 20  Maize (corn) flour: 1102 20 10   Of a fat content not exceeding 1,5 % by weight ECU 214,7/t 1102 20 90   Other ECU 1 2 1 ,9/1 1102 30 00  Rice flour ECU MIÃ It 1102 90  Other: 1102 90 10   Barley flour ECU 211,7/t 1102 90 30   Oat flour ECU 203,2/t 1102 90 90 Other ECU 121,9/t 1103 Cereal groats , meal and pellets ('): Groats and meal : 1103 1200  Of oats : ECU 203 ,2/t 1103 13   Of maize (corn): 1103 13 10   Of a fat content not exceeding 1,5 % by weight: ECU 214,7/t 1103 13 90    Other ECU 121,9/t 1103 14 00   Of rice ECU 1 72,9/1 1103 19   Of other cereals : 1103 19 10    Of rye ECU 211,7/t 1103 19 30    Of barley ECU 211,7/t 1103 19 90    Other  Pellets : ECU 121,9/t 1103 21 00   Of wheat ECU 2 1 7,2/t 1103 29   Of other cereals : 1103 29 10    Of rye ECU 211,7/t Official Journal of the European Communities No L 196/4724. 7 . 97 EN DescriptionCN code Customs dutyapplicable 2 31    Of barley    Of oats    Of maize    Of rice    Other Cereal grains otherwise worked (for example, hulled, rolled, flaked, pearled, sliced or kibbled), except rice of heading No 1006: germ of cereals , whole, rolled, flaked or ground ('):  Rolled or flaked grains :   Of barley: Rolled Flaked   Of oats : Rolled Flaked   Of other cereals :    Of wheat    Of rye    Of maize    Other:     Flaked rice     Other  Other worked grains (for example, hulled, pearled, sliced or kibbled):   Of barley:    Hulled (shelled or husked) 1103 29 20 1103 29 30 1103 29 40 1103 29 50 1103 29 90 1104 1104 11 1104 11 10 1104 11 90 1104 12 1104 12 10 1104 12 90 1104 19 1104 19 10 1104 19 30 1104 19 50 1104 19 91 1104 19 99 1104 21 1104 21 10 1104 21 30 1104 21 50 1104 21 90 1104 21 99 1104 22 1104 22 20 1104 22 30 1104 22 50 1104 22 90 1104 22 98 1104 23 1104 23 10 1104 23 30 1104 23 90 1104 23 99 1104 29 1104 29 11 1104 29 15 ECU 211,7/t ECU 203,2/t ECU 214,7/t ECU 1 72,9/1 ECU 121,9/t ECU 120,4/t ECU 235,2/t ECU 1 1 5,4/t ECU 226,2/t ECU 21 7,2/t ECU 211,7/t ECU 214,7/t ECU 292,7/t ECU 214,7/t ECU 188,9/t ECU 188,9/t ECU 295,2/t ECU 120,4/t ECU 120,4/t ECU 203,9/t ECU 203 ,9/t ECU 181 ,9/t ECU 11 5,4/t ECU 11 5,4/t ECU 191,4/t ECU 191,4/t ECU 121,9/t ECU 121,9/t ECU 161 ,4/t ECU 161,4/t    Hulled and sliced or kibbled ('Griitze or 'grutten )    Pearled    Not otherwise worked than kibbled    Other   Of oats :    Hulled (shelled or husked)    Hulled and sliced or kibbled ('Griitze' or 'grutten )    Pearled    Not otherwise worked than kibbled     Other   Of maize :    Hulled (shelled or husked), whether or not sliced or kibbled    Pearled    Not otherwise worked than kibbled    Other   Of other cereals :    Hulled (shelled or husked) whether or not sliced or kibbled :     Of wheat     Of rye No L 196/48 I EN | Official Journal of the European Communities 24. 7. 97 CN code Description Customs duty applicable 1 2 3 1104 29 19 Other    Pearled: ECU 161,4/t 1104 29 31     Of wheat ECU 193,9/t 1104 29 35     Of rye ECU 193,9/t 1104 29 39     Other    Not otherwise worked than kibbled: ECU 193,9/t 1104 29 51     Of wheat ECU 123,4/t 1104 29 55     Of rye ECU 1 20 ,4/1 1104 29 59     Other    Other: ECU 121,9/t 1104 29 81     Of wheat ECU 123,4/t 1104 29 85     Of rye ECU 120,4/t 1104 29 89     Other ECU 121,9/t 1104 30  Germ of cereals , whole, rolled, flaked or ground: 1 104 30 10   Of wheat ECU 89,7/t 1104 30 90   Other ECU 88,7/t 1106 Flour, meal and powder of the dried leguminous vegetables of heading No 0713, of sago or of roots or tubers of heading No 0714 or of the products of Chapter 8 : 1106 20  Of sago or of roots or tubers of heading No 0714: 1106 20 10   Denatured (2) ECU 1 1 7,9/t 1106 20 90   Other ECU 1 88 ,2/t 1108  Starches ; inulin :  Starches: 1108 11 00   Wheat starch ECU 262,2/t 1108 12 00   Maize (corn) starch ECU 1 8 8 ,2/t 1108 13 00   Potato starch ECU 1 8 8 ,2/t 1108 1400   Manioc (cassava) starch ECU 1 8 8 ,2/t 1108 19   Other starches : 1108 19 10    Rice starch ECU 239,8/t 1108 19 90    Other ECU 1 88 ,2/t 1109 00 00 Wheat gluten, whether or not dried ECU 437/t 1702 Other sugars , including chemically pure lactose, maltose, glucose and fructose, in solid form; sugar syrups not containing added flavouring or colouring matter, artificial honey; whether or not mixed with natural honey; caramel : 1702 30  Glucose and glucose syrup, not containing fructose or containing in the dry state less than 20 % by weight of fructose :   Other: Other: 1702 30 51     In the form of white crystalline powder, whether or not agglomerated ECU 22,6/ 100 kg/net 1702 30 59     Other ECU 17,5/ 100 kg/net 1702 30 91     In the form of white crystalline powder, whether or not agglomerated ECU 22,6/ 100 kg/net 1702 30 99     Other ECU 17,5/ 100 kg/net 24. 7 . 97 | EN I Official Journal of the European Communities No L 196/49 CN code Description Customs dutyapplicable 1 2 3 1702 40  Glucose and glucose syrup, containing in the dry state at least 20 % but less than 50 % by weight of fructose : 1702 40 90   Other ECU 17,5/ 100 kg/net 1702 90  Other, including invert sugar: 1702 90 50   Maltodextrine and maltodextrine syrup   Caramel :    Other: ECU 17,5/ 100 kg/net 1702 90 75     In the form of powder, whether or not agglomerated ECU 23,8/ 100 kg/net 1702 90 79     Other ECU 16,5/ 100 kg/net 2106 Food preparations not elsewhere specified or included: 2106 90  Other:   Flavoured or coloured sugar syrups :    Other: 2106 90 55     Glucose syrup and maltodextrine ECU 17,5/ 100 kg/net 2302 Bran , sharps and other residues , whether or not in the form of pellets, derived from the sifting, milling or other working of cereals or of leguminous plants : 2302 10  Of maize (corn): 2302 10 10   With a starch content not exceeding 35 % by weight ECU 48,8/t 2302 10 90   Other ECU 106,8/t 2302 20  Of rice : 2302 20 10   With a starch content not exceeding 35 % by weight ECU 48,8/t 2302 20 90   Other ECU 106,8 /t 2302 30  Of wheat: 2302 30 10 - - Of which the starch content does not exceed 28 % by weight, and of which the proportion that passes through a sieve with an aperture of 0,2 mm does not exceed 10 % by weight or alternatively the proportion that passes through the sieve has an ash content, calculated on the dry product, equal to or more than 1,5 % by weight ECU 48,8/t 2302 30 90   Other ECU 106,8/t 2302 40  Of other cereals : 2302 40 10 Of which the starch content does not exceed 28 % by weight, and of which the proportion that passes through a sieve with an aperture of 0,2 mm does not exceed 10 % by weight or alternatively the proportion that passes through the sieve has an ash content, calculated on the dry product, equal to or more than 1,5 % by weight ECU 48,8/t 2302 40 90   Other ECU 106,8/t 2303 Residues of starch manufacture and similar residues , beet-pulp, bagasse and other waste of sugar manufacture, brewing or distilling dregs and waste, whether or not in the form of pellets : 2303 10  Residues of starch manufacture and similar residues : 2303 10 11   Residues from the manufacture of starch from maize (excluding concentrated steeping liquors), of a protein content, calculated on the dry product:    exceeding 40 % by weight ECU 191 /t No L 196/50 I EN I Official Journal of the European Communities 24. 7. 97 l CN code Description Customs duty applicable 1 2 3 2309 Preparations of a kind used in animal feeding: ex 2309 10  Dog or cat food, put up for retail sale :   Containing starch , glucose, glucose syrup, maltodextrine or maltodextrine syrup falling within subheadings 1702 30 51 to 1702 30 99, 1702 40 90, 1702 90 50 and 2106 90 55 or milk products :    Containing starch, glucose , syrup, maltodextrine or maltodextrine syrup:     Containing no starch or containing 10 % or less by weight of starch: 2309 10 11      Containing no milk products or containing less than 10 % by weight of such products exemption 2309 10 13      Containing not less than 10 % but less than 50 % by weight of milk products ECU 627,1 /t 2309 10 31      Containing no milk products or containing less than 10 % by weight of milk products exemption 2309 10 33      Containing not less than 10 % but less than 50 % by weight of milk products ECU 668,1 /t 2309 10 51      Containing no milk products or containing less than 10 % by weight of such products ECU 1 1 9 ,6/1 2309 10 53      Containing not less than 10 % but less than 50 % by weight of milk products ECU 728 ,6/t ex 2309 90  Other:   Other:    Containing starch, glucose, glucose syrup, maltodextrine or maltodextrine syrup falling within subheadings 1702 30 51 to 1702 30 99, 1702 40 90, 1702 90 50 and 2106 90 55 or milk products :     Containing starch, glucose , glucose syrup, maltodextrine or maltodextrine syrup:      Containing no starch or containing 10 % or less by weight of starch : 2309 90 31       Containing no milk products or containing less than 10 % by weight of such products ECU 1 8 ,6/t 2309 90 33       Containing not less than 10 % but less than 50 % by weight of milk products ECU 627,1 /t 2309 90 41       Containing no milk products or containing less than 10 % by weight of such products ECU 59,6/t 2309 90 43       Containing not less than 1 0 % but less than 50 % by weight of milk products ECU 668,1 /t 2309 90 51       Containing no milk products or containing less than 10 % by weight of milk products ECU 1 1 9 ,6/t 2309 90 53       Containing not less than 1 0 % but less than 50 % by weight of milk products ECU 728 ,6/t (') For the purpose of distinguishing between products covered by CN codes 1102, 1103 and 1104 and those covered by CN codes 2302 10 to 2302 40, products covered by CN codes 1102, 1103 and 1104 are those having both of the following:  a starch content (determined by the modified Ewers polarimetric method) exceeding 45 % by weight referred to dry matter,  an ash content by weight, referred to dry matter (after deduction of any added mineral matter), not exceeding 1,6 % for rice, 2,5 % for wheat and rye, 3 % for barley, 4 % for buckwheat, 5 % for oats and 2 % for other cereals . Germ of cereals, whether or not in the form of flour, is covered in all cases by CN codes 1101 00 00 and 1102 . ( 2) Entry under this subheading is subject to conditions laid down in the relevant Community provisions .